            Case 3:17-cv-01362 Document 1198 Filed 01/06/21 Page 1 of 1 PageID #: 41702

                                District Judge Daybook Entry

          United States District Court - Southern District of West Virginia at Huntington
 Date: 1/6/2021                                                      Case Number           3:17-cv-01362

 Case Style                The City of Huntington, West Virginia vs. AmerisourceBergen Drug Corporation
 Type of hearing           Video Pretrial Conference
 Before the honorable: 2512-Faber
 Court Reporter            Lisa Cook                                 Courtroom Deputy Cindy Lilly
 Attorney(s) for the Plaintiff or Government
 Paul Farrell
 Attorney(s) for the Defendant(s)
 Steven Ruby
 Law Clerk                 Allison Skinner
 Probation Officer

                                                    Court Times

  Start Time      Stop Time                                      Court Time Description

   11:00 AM        12:36 PM                                  Non-Trial Time/Uncontested Time


Non-Trial Time/Uncontested Time 01:36


                                                   Courtroom Notes

Scheduled Start: 11:00 a.m.
Actual Start: 11:00 a.m.
Paul Farrell, Anthony J. Majestro, Anne McGinness Kearse, Linda Singer, Peter Mougey, by video and Michael J. Fuller by
telephone
Robert Nicholas, Shannon McClure, Joseph Mahady, Kim Watterson, Gretchen Callas, Steve Ruby, Enu Mainigi, Jen Wicht,
Ashley Harden, Timothy Hester, Paul Schmidt, Laura Flahive Wu, Andrew Stanner, Jeffrey Wakefield, by video and Lane Heard
by telephone
Court in session for Pretrial Conference by video
Court Adjourned: 12:36 p.m.
